DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone call with Attorney Ms. Myrna M. Schelling on 10 June 2022.
The application has been amended as follows:

17. (Currently Amended) A router for distributing source content from clients to translators for translation services, the router comprising  a processor and memory, the processor executing instructions in the memory to: 
obtain an extracted source content feature vectors from source content feature vectors of source content received from a client;
select a translator using a weight matrix representing connections between layers of a neural network, the neural network configured to receive a target matrix and an input matrix, the input matrix based on the extracted source content feature vectors, and generate a selection of a translator from the target matrix; and
a server for receiving the source content feature vectors from the client, and for transferring the received source content to the selected translator for performing translation services.

18. (Currently Amended) The router of claim  17, wherein the processor is configured to assemble  the input matrix from the source content feature vectors comprises using the extracted source content feature vectors as input for columns of the input matrix.

19. (Currently Amended) The router of claim  17, wherein the processor is configured to use a summarization module, a keywords and key-phrases module, a domains module, an entities module, a complexity module, and a machine translation suitability module.

20. (Currently Amended) The router of claim  17, wherein the router is a component of a server that includes a network interface configured for receiving the source content for the client via a network and routing the source content to the selected translator via the network.

21. (Currently Amended) The router of claim  17, wherein the processor is configured to:
receive a translator feature for each of a plurality of translators;
receive a plurality of job features; and
receive the source content for translation services.

Allowable Subject Matter
Claims 17-36 are allowed.
The prior art of record neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.

The prior art of record Vlad et al. (US Patent #10817676) teaches a router for distributing source content from clients to translators for translation services, the router comprising a processor and memory, the processor executing instructions in the memory to:
obtain an extracted source content feature vectors from source content feature vectors of source content received from a client.

But, Vlad et al. fails to teach a router for distributing source content from clients to translators for translation services, the router comprising a processor and memory, the processor executing instructions in the memory to:
select a translator using a weight matrix representing connections between layers of a neural network, the neural network configured to receive a target matrix and an input matrix, the input matrix based on the extracted source content feature vectors, and generate a selection of a translator from the target matrix; and
a server for receiving the source content feature vectors from the client, and for transferring the received source content to the selected translator for performing translation services.

These limitations, in combination with the remaining limitations of independent Claims 17 and 33 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651